

117 S2851 IS: Transparency in COVID–19 Expenditures Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2851IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require an audit of COVID–19 relief funding. 1.Short titleThis Act may be cited as the Transparency in COVID–19 Expenditures Act.2.COVID–19 relief funding audit(a)In generalThe Comptroller General of the United States shall conduct an audit of the use of all funding provided by the legislation described in subsection (b) and submit a report on the findings of such audit to Congress.(b)LegislationThe legislation described in this subsection includes the following:(1)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)The Families First Coronavirus Response Act (Public Law 116–127).(3)The Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(4)The Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(5)Divisions M and N of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(6)The American Rescue Plan Act of 2021 (Public Law 117–2).